Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.
Applicant’s drawings, information disclosure statement and preliminary amendment filed September 1, 2020 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 5, 6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-4, 7-9 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palani et al. (8,283,360 B2) of PTO-1449.
Palani et al. teach a method of restoring normal glucagon secretion in response to insulin induced hypoglycemia in patients with type 1 diabetes or type 2 diabetes (method of restoring dangerously low levels of plasma glucose (hypoglycemia) in patients with type 1 diabetes or type 2 diabetes administered insulin, restoring normal glucagon secretion is functional language; column 2, lines 31-35; column 162, lines 41-46 and 60-61; column 164, lines 29-36; column 166, lines 3-4) comprising administering to a patient known to have type 1 diabetes or type 2 diabetes a therapeutically effective amount of at least one antagonist selected from the group consisting of a histamine  1 receptor antagonist (see column 167, lines 47-54), a histamine 3 receptor antagonist (see column 167, lines 47-54), and a combination histamine 1/3 receptor antagonist.
As to a patient’s blood glucose levels increase by at least 5, 10, 15, 20, 25 or 30 mg/dL or the patients has a blood glucose level of <70, <65, <60, <59, <58, <57, <56, <55, <54, <53, <52, <51 or <50 mg/dL, a product of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990)). In the instant application, the aforesaid histamine 1 receptor antagonists, histamine 3 receptor antagonists, and a combination histamine 1/3 receptor antagonists restore normal glucagon secretion or restore low levels of plasma glucose (hypoglycemia) is anticipated by Palani et al. since the active agents possesses the same identical chemical structures.
.
Claims 1-4, 7-9 and 12-14 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629